DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 16, and 23 recite the limitation "the ridges of both sides" in lines 7-8, 2-3, and 10-11, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 16 repeats some limitations from claim 1 which unclear whether these are intended to be the same structures from claim 1 or new structures. Duplicate recitations must be corrected.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 16, 17, 18, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romanov (US 20210131290) in view of Lee (US 20110033312).
Regarding claim 1, Romanov discloses An impingement cooling structure (Figure 5 shows an impingement cooling structure) comprising: a flow channel formed between a first wall and a second wall facing the first wall (Figure 5 shows a first wall (520), a second wall (522), and a cooling passage between the two walls); a plurality of impingement cooling holes disposed in the first wall such that the plurality of impingement cooling holes are spaced apart from each other along the flow channel (Figure 5, item 524); and a flow diverter convexly protruding from a surface of the second wall in each space between injection axes of the plurality of impingement cooling holes (Figure 5 shows the projections 538 located in spaces between the injection axes of the cooling holes). 
However, Romanov does not explicitly disclose a bypass channel passing through the ridges of both sides along the flow channel. Romanov and Lee are analogous prior art because both describe cooling flow paths. Lee teaches having a gap in the longitudinal rib in order to cause turbulence and restart the boundary layer of the coolant flow. As Romanov shows a cross-flow already existing in the flow path, the gap of Lee would provide similar results in the similar longitudinal ridges of Romanov. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Romanov to include the gap of Lee because it allows for restarting the boundary layer with turbulence in the coolant flow as it flows across the structure and combining prior art elements according to known methods is obvious with predictable results. See MPEP 2143(I)(A).
Regarding claim 16, Romanov in view of Lee teaches that the flow diverter includes a bypass channel pasing through the ridges of both sides along the flow channel (see rejection of claim 1 above. The claim limitations further require the flow axis of the bypass channel to be arranged across the injection axis of the impingement cooling hole. Figure 5 of Lee shows the axis of the bypass channel being parallel to the wall that the channel exists in and Romanov shows that the axis of the holes is perpendicular to the wall it impinges on. Thereby, the axis of the gap is across the axis of the impingement hole.
Regarding claim 17, Romanov in view of Lee teaches that the first wall is a cold wall and the second wall is a hot wall (Romanov Figure 5 shows the impingement plate 520 and the hot wall 522, with paragraph 0022 describing that the wall opposite the impingement plate is a hot wall and further described in paragraph 0058).
Regarding claim 18, Romanov in view of Lee teaches that the first wall is a flow sleeve of a combustor and the second wall is a liner or transition piece of a combustor. Romanov Paragraph 0002 describes the system being capable of being used in combustor panels and paragraph 0036 describes the structure used in a combustor section. As the structure is already shown to have two adjacent plates and be used in a combustor, the impingement plate would be a flow sleeve as it surrounds the cooling flow and the second wall is a liner of a combustor, as it provides the outer surface of the combustor panel.
Regarding claim 21, Romanov in view of Lee teaches that the bypass channel is in a form of a tunnel in the flow diverter configured to be open toward both sides of the ridges along the flow channel (As there is no specific structure given to the term tunnel and the structure is not pointed out at all in the specification, the term “tunnel” is being interpreted broadly as a passage formed through a solid item. Further, if the intent is for the language to require the “tunnel” to be a passage through the diverter that is covered on the top, the specification and drawings do not provide support for such limitations. Lee Figure 5 shows the diverter being a passage through both walls which meets the limitations described above as a tunnel).
Regarding claim 22, Romanov in view of Lee teaches that the bypass channel is configured in a parallel direction in which a cooling air flows through the flow channel. (This limitation is provided in an apparatus claim and not a method claim, so as long as the bypass channel is capable of being in a parallel direction of some possible airflow of the structure then the limitations are met. As turbulence exists naturally in a structure, there must be airflow during operation that is directed parallel to the bypass channel. Further, “configured” does not require any specific axis of the passage, so as the passage includes some amount of width in the predominant airflow direction, the passage is configured in every direction. A clearer axis must be set forth and some directionality to this structure in order for the limitations to be that specific).

Claim(s) 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romanov (US 20210131290) in view of Lee (US 20110033312) as applied to claim 1 above, and further in view of Anderson (US 6439846).
Regarding claim 2, Romanov in view of Lee teaches the limitations of claim 1 as set forth in the above 102 rejection. However, Romanov in view of Lee does not explicitly teach that the projections have a triangular cross-sectional shape. Romanov in view of Lee and Anderson are analogous prior art because both describe double walled impingement cooling structures with turbulence forming structures. Anderson teaches a triangular shaped projection on the impingement surface. The shape of the projections to have symmetrical sides relative to the impingement flow provides consistent and even heat transfer along the bulges as it would at the flat portions along with having a consistent heat flux across the entire surface (Column 3, lines 50-67 and Column 4, lines 1-16). The symmetrical nature and cross section would provide predictable results even when implemented into the longer ridges of Romanov in view of Lee because they both have structures where the impingement flow impacts in the trough portion and the symmetric projection shape would still provide consistent heat transfer across both sides of the projection shape. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the projections of Romanov in view of Lee to have the symmetrical triangular cross-sectional shape of Anderson because it provides even heat transfer along the surface and provides consistent heat flux.
Regarding claim 5, Romanov in view of Lee and further in view of Anderson teaches the cross-sectional shape of the flow diverter with respect to the plane including the injection axes is a triangular cross-sectional shape forming a continuous curved surface (Anderson Figure 2 shows the diverter having a continuous curved surface with no sharp corners).

Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romanov (US 20210131290) in view of Lee (US 20110033312) and further in view of Anderson (US 6439846) as applied to claim 2 above, and further in view of Nomoto (US 5533864).
Regarding claim 6, Romanov in view of Lee and further in view of Anderson teaches the limitations of claim 2 as set forth in the above 103 rejection. However, it does not explicitly disclose a plurality of indentations concavely recessed along the flow channel toward a space between the flow diverters, and the plurality of impingement cooling holes are disposed in the indentation. Romanov in view of Lee and further in view of Anderson and Nomoto are analogous prior art because both describe impingement cooling flow paths with two walls. Nomoto teaches the use of troughs (Figure 5, item 21) in the first wall with the impingement holes 8 and the trough structure allows for more area in the cooling flow path while allowing for a smaller distance between the impingement hole and the wall to be cooled (Column 9, lines 1-17). The troughs of Nomoto would create the concave indentations along the flow channel. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first wall of Romanov in view of Lee and further in view of Anderson to include the impingement troughs of Nomoto because it allows for a smaller distance between the impingement holes and the wall to be cooled while maintaining a large area for the cooling flow path.
Regarding claim 7, Romanov in view of Lee and further in view of Anderson and further in view of Nomoto teaches a central axis of the flow diverter faces a middle portion between the indentations, and the injection axis of the impingement cooling hole faces a middle portion between the flow diverters (Romanov Figure 5 shows the cooling holes being located in the middle portion between the flow diverters).
Regarding claim 8, Romanov in view of Lee and further in view of Anderson and further in view of Nomoto teaches an angle of the indentation with respect to the first wall is greater than an angle of the flow diverter with respect to the second wall (Figure 5 of Nomoto shows that the angle of the first wall is approximately 90 degrees whereas Figure 2 of Anderson shows that the angle of the diverters is significantly less than 90. The figures cannot be relied upon for exact estimates of angles, but the angle of the diverters is shown to clearly be less than 90 so the limitations are met).

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romanov (US 20210131290) in view of Lee (US 20110033312) as applied to claim 17 above, and further in view of Waite (US 20200141271).
Regarding claim 19, Romanov in view of Lee teaches the limitations of claim 17 as set forth in the above 103 rejection. Romanov describes that the cooling can be used in blades or vanes (Par. 0046) but does not describe specifically the blade or vane structure. Romanov in view of Lee and Waite are analogous prior art because both describe impingement cooling multi-wall structures in gas turbine engines. Waite teaches an impingement cooling structure where the first wall (110) is an inner wall defining a cavity of the turbine vane and the second wall is an outer wall spaced apart from the inner wall (120) and defining a contour of the turbine vane (Paragraph 0015 describes that this structure can exist in a turbine vane). Because Romanov in view of Lee already describes that the structure can exist in a turbine vane and Waite simply shows some specific structure of how a similar impingement cooling passage can exist with that structure, the impingement cooling of Romanov in view of Lee would provide predictable results in the vane of Waite. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the impingement cooling structure of Romanov in view of Lee in the vane structure of Waite because combining prior art elements according to known methods is obvious with predictable results. See MPEP 2143(I)(A).
Regarding claim 20, Romanov in view of Lee teaches the limitations of claim 17 as set forth in the above 103 rejection. Romanov describes that the cooling can be used in blades or vanes (Par. 0046) but does not describe specifically the blade or vane structure. Romanov in view of Lee and Waite are analogous prior art because both describe impingement cooling multi-wall structures in gas turbine engines. Waite teaches an impingement cooling structure where the first wall (110) is an inner wall defining a cavity of the turbine blade and the second wall is an outer wall spaced apart from the inner wall (120) and defining a contour of the turbine blade (Paragraph 0015 describes that this structure can exist in a turbine rotor). Because Romanov in view of Lee already describes that the structure can exist in a turbine blade and Waite simply shows some specific structure of how a similar impingement cooling passage can exist with that structure, the impingement cooling of Romanov in view of Lee would provide predictable results in the blade of Waite. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the impingement cooling structure of Romanov in view of Lee in the blade structure of Waite because combining prior art elements according to known methods is obvious with predictable results. See MPEP 2143(I)(A).

Claim(s) 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romanov (US 20210131290) in view of Lee (US 20110033312) and further in view of Waite (US 20200141271).
Regarding claim 23, Romanov discloses A turbomachine component for a gas turbine (Paragraphs 0001-0002), the turbomachine component comprising: a flow channel formed between the first wall and the second wall facing the first wall (Figure 5 shows a first wall (520), a second wall (522), and a cooling passage between the two walls); a plurality of impingement cooling holes disposed in the first wall such that the plurality of impingement cooling holes are spaced apart from each other along the flow channel (Figure 5, item 524); and a flow diverter convexly protruding from a surface of the second wall in each space between injection axes of the plurality of impingement cooling holes (Figure 5 shows the projections 538 located in spaces between the injection axes of the cooling holes).
However, Romanov does not explicitly disclose a bypass channel passing through the ridges of both sides along the flow channel. Romanov and Lee are analogous prior art because both describe cooling flow paths. Lee teaches having a gap in the longitudinal rib in order to cause turbulence and restart the boundary layer of the coolant flow. As Romanov shows a cross-flow already existing in the flow path, the gap of Lee would provide similar results in the similar longitudinal ridges of Romanov. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Romanov to include the gap of Lee because it allows for restarting the boundary layer with turbulence in the coolant flow as it flows across the structure and combining prior art elements according to known methods is obvious with predictable results. See MPEP 2143(I)(A).
Romanov describes that the cooling can be used in blades or vanes (Par. 0046) but does not describe specifically the blade or vane structure. Romanov in view of Lee and Waite are analogous prior art because both describe impingement cooling multi-wall structures in gas turbine engines. Waite teaches an impingement cooling structure where the first wall (110) is an inner wall defining a cavity of the airfoil and the second wall is an outer wall spaced apart from the inner wall (120) and defining a contour of the airfoil (Paragraph 0015 describes that this structure can exist in a turbine vane). Because Romanov in view of Lee already describes that the structure can exist in a turbine airfoil and Waite simply shows some specific structure of how a similar impingement cooling passage can exist with that structure, the impingement cooling of Romanov in view of Lee would provide predictable results in the airfoil of Waite. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the impingement cooling structure of Romanov in view of Lee in the airfoil structure of Waite because combining prior art elements according to known methods is obvious with predictable results. See MPEP 2143(I)(A).
Regarding claim 24, Romanov in view of Lee and further in view of Waite teaches a gas turbine comprising a turbomachine component, wherein the turbomachine component is according to claim 23 (Romanov Paragraphs 0001-0002).

Response to Arguments
Applicant's arguments filed 19 August 2022 have been fully considered but they are not persuasive. The applicant argues that because the gap of Lee is intended to cause turbulence that it does not apply as a bypass channel. The examiner disagrees, as the claims related to this are apparatus claims so as long as the gap of Lee is capable of allowing fluid to flow through it and passes through both sides of the ridge, which it is and does, it meets the limitations of a bypass channel. The applicant further seems to argue against other embodiments of Lee that were not a part of the rejection presented, so the examiner is unclear how they are relevant to the combination that was presented.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C RIBADENEYRA whose telephone number is (469)295-9164. The examiner can normally be reached Mon-Fri 9:00-5:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE C RIBADENEYRA/            Examiner, Art Unit 3745                                                                                                                                                                                            
/IGOR KERSHTEYN/            Primary Examiner, Art Unit 3745